07/06/2021


       IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 21-0230
                        NO. DA-21-0230
                        ______________

DEPOSITORS INSURANCE                            GRANT OF EXTENSION
COMPANY and SARA THARP,

        Plaintiff/Respondent,

      vs.

PATRICK SANDIDGE,

        Defendant/Appellant.

      UPON Appellants’ Unopposed Motion for Extension of Time made

pursuant to M.R.App.P., Rule 26, and for good cause appearing:

      IT IS HEREBY ORDERED that Appellants shall be granted a 30-day

extension from the current deadline of July 10, 2021, within which to file his

opening brief. Appellants’ brief is now due on or before August 11, 2021.

      DATED this ___ day of July 2021


                                             _________________________
                                             Clerk of the Montana Supreme Court
cc:
Geoffrey C. Angel, Esq.
Scott Gratton, Esq.
Adam Shaw, Esq.
Paul Haffeman, Esq.
Stephanie Hollar, Esq.




                                                                      Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                             July 6 2021